—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered July 1, 1999, which, in an action for medical malpractice, denied defendants’ motion for a protective order 'striking plaintiff’s deposition and document discovery notices, and granted plaintiff’s cross motion to compel disclosure to the extent of directing defendants to produce a person with knowledge of defendant medical group’s methods in determining physician-shareholder compensation at the time of the alleged malpractice, together with documentation pertinent thereto, as well as the .last known addresses of certain employees, unanimously affirmed, without costs.
The disclosure plaintiff seeks is material and necessary to whether the alleged seven-month delay in treating his tumor was linked to incentives in the medical group’s physician-shareholder compensation policies to limit patient care by withholding referrals, tests and consultations. Any such incentives would be within the medical group’s exclusive knowledge. We also note the absence of any appeal from the prior order of another Justice dated May 12, 1998, which denied defendants’ earlier motion for a protective order striking plaintiff’s notices to, inter alia, depose a representative of the medical group with knowledge of its compensation policies, and also directed defendants’ compliance with plaintiff’s discovery demands. Concur — Sullivan, P. J., Nardelli, Wallach, Lerner and Buckley, JJ.